Citation Nr: 1123714	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a head injury, to include encephalopathy.


2.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a spinal injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1958 to August 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.

In October 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claim under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

The reopened claims of service connection for residuals of a head injury, to include encephalopathy and service connection for the residuals of a spinal injury are addressed are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue addressed in this decision was obtained.

2.  The RO denied the Veteran's claim of service connection for residuals of a head injury in an October 1998 rating decision; he did not enter a timely appeal.

3.  The evidence received since the October 1998 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for residuals of a head injury. 

4.  The RO denied the Veteran's original claim of service connection for the residuals of a spinal injury in an October 1998 rating decision; he did not enter a timely appeal.

5.  The evidence received since the October 1998 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for posttraumatic spine injury. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for residuals of a head injury.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for the residuals of a spinal injury.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to reopen claims for service connection for residuals of a head injury, to include encephalopathy and for the residuals of a spinal injury. 


A.  Laws and Regulations

Preliminarily, the Board notes that the claims on appeal are being reopened and are subject to additional development on remand, as will be described.  

Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), as further action is being requested in this case.    

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." 

New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


B.  Whether new and material evidence has been received to reopen the claim of service connection for the residuals of a head injury, to include encephalopathy. 

In this case, the Veteran's initial claim of service connection for residuals of a head injury was denied in a May 1961 decision by the RO on the basis that the disability was a result of the Veteran's own willful misconduct.  The Veteran appealed this decision to the Board.  The Board also found that the injuries sustained in May 1959 were not incurred in line of duty and were the result of the Veteran's own willful misconduct.  

Most recently, the Veteran's petition to reopen the claim of service connection for residuals of a head injury was denied in an October 1998 decision by the RO on the basis that no new and material evidence had been submitted.  

Specifically, the RO noted that service connection was denied previously because the head injury was found to be due to the Veteran's willful misconduct.  The RO stated that the Veteran needed to submit evidence that his injury was not due to his willful misconduct.  The RO found that the newly received radiology reports were not relevant to this issue.

The Veteran was notified of the rating decision in November 1998, but he did not appeal the decision in a timely manner.  

The Board notes that the claims file now includes the testimony by the Veteran and a friend that his current memory problems and dementia are due to his head injury which occurred in service.   

The Veteran also submitted an application for correction of military records.  In this document and accompanied affidavit, the Veteran alleges that he was hit from behind and pushed out of the paddy wagon at the time of the accident in service.

This evidence, recently added to the claims file, addresses the Veteran's current disability and a possible relationship to the Veteran's service.  The new evidence also addresses the issue of whether the Veteran's injury was caused by his own willful misconduct.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Moreover, this added evidence raises a reasonable possibility of substantiating the Veteran's claim.  


C.  Whether new and material evidence has been received to reopen the claim of service connection for the residuals of a spinal injury. 

In this case, the Veteran's initial claim of service connection for the residuals of a spinal injury was denied in an October 1998 decision by the RO on the basis that there was no evidence of a current back disability or that it is related to the Veteran's service.  Specifically, the RO noted that there was no evidence of a fractured vertebra.  

The Veteran was notified of the unfavorable rating decision in November 1998, but he did not appeal the decision in a timely manner.  

The Board notes that the claims file now includes testimony by the Veteran that his VA physician told him that his current low back disability was due to the accident in service.  

In addition, the Veteran submitted an October 2009 VA x-ray report referable to his lumbosacral spine that showed an old injury or degenerative changes were a possibility.  The x-ray report also noted spurring and slight sclerosis of the anterior and inferior border of L1.  

This evidence, recently added to the claims file, addresses the Veteran's current disability and a possible relationship to the Veteran's service.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Moreover, this added evidence raises a reasonable possibility of substantiating the Veteran's claim.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for residuals of a head injury, to include encephalopathy, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for the residuals of a spinal injury, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

In light of the favorable action taken to reopen the claims of service connection for residuals of a head injury, to include encephalopathy and service connection for the residuals of a spinal injury, the RO must now address these matters on a de novo basis.

First, the RO is instructed to send the Veteran proper notification pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) for the newly-reopened claims of service connection for residuals of a head injury, to include encephalopathy and service connection for posttraumatic spine injury.  The RO should assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to his present claim.

The RO's notice letter to the Veteran should explain that he has a full one-year period to respond.

The RO should also request that the Veteran furnish all evidence in his possession, and ensure that its letter meets the notice requirements of Dingess/Hartman, 19 Vet App 473 (2006), as regards the five elements of a claim for service connection, as appropriate.

After providing the appropriate notice(s), the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization to obtain that evidence, following the procedures prescribed in 38 C.F.R. § 3.159.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

The actions identified herein are consistent with the duties imposed by VCAA. However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA and its implementing regulations.

Hence, the RO should undertake any other development and/or notification action deemed warranted by VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for residuals of a head injury, to include encephalopathy, and service connection for the residuals of a spinal injury, to include VA records and private records from Dr. Jaffer.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

The Veteran also should be notified that he may submit evidence to support the claims of service connection.  

2.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing of all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefits sought on appeal remains denied , the RO should furnish to the Veteran and his representative with a full responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


